DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status

This office action is in response to amendments/arguments filed on December 15, 2021. Applicant has amended Claims 1, 6, 8, 10, 13, 15, and 17. Claims 1 – 19 are currently pending. 


Response to Arguments

Applicant’s arguments have been fully considered. 

Previous Drawing objections stand. None of the drawings depict an embodiment where one of the male and female rotors comprises the support portion connected to a tooth tip and the other of the male and female rotors comprises the support portion connected to a tooth bottom. 

Previous 112b rejections are withdrawn due to applicant’s amendment. 

With regards to previous art rejections, applicant argues that Aerzener does not disclose or even suggest that the screw rotor includes a screw portion, which includes the tooth portion and a groove portion, which have a helical radial outer periphery and end portions on both sides in an axial direction, and a shaft portion disposed at the centers of axial end portions of the screw portion. Examiner respectfully disagrees. Paragraph 3 of Aerzener explicitly defines that the “present invention relates to a rotor for a Roots or screw compressor”, with a screw compressor inherently having all the above structure, including tooth portions, groove portions, shaft portions and end portions – and the support structures described in Figures 1 – 3 of Aerzener would apply equally to the screw compressor. However, even if an explicit designation of a screw compressor were insufficient, the roots compressor depicted in Figures 1 – 3 clearly has a helical contour to the teeth 2 which one of ordinary skill in the art could describe as belonging to a screw compressor, under broadest reasonable interpretation, thereby yielding a tooth portion 2, a groove portion in between the teeth portion, a shaft portion 1, and end portions as shown in Figure 3. 


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of Claims 6 and 13, specifically the support portion of one rotor is connected to the axial side inner surface of the tooth tip, and the support portion of the another rotor of the at least one male and female rotor is connected to the axial side inner surface of the tooth bottom, must be shown or the feature(s) canceled from the claim(s).  Figure 2 shows both male and female support portions connected to the tooth bottom. Figure 5 shows both male and female support portions connected to the tooth tip. No drawings show a mix. No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 9 – 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aerzener (DE 20023087 U1). 

With regards to Claims 1 and 10:

Aerzener discloses a fluid machine main body comprising: a screw rotor (Figures 1 – 4) that is hollow and has a helical tooth (teeth 2, see Paragraph 3: “screw compressor”) on an outer periphery, the helical tooth extending by a predetermined length in an axial direction (see axial cross-section in Figure 3), and a casing of the screw rotor (inherent in the system, a screw compressor, as taught in Paragraph 3, cannot function with some component that qualifies as a casing/housing to confine the fluid during compression), wherein a radial cross section of the screw rotor (Figure 2) includes a cross section of a tooth portion (tooth 2), a cross section of an axial portion (shaft 1), a cross section of a support portion (see annotated Figure below) connected to an axial side of a tooth bottom (as labeled in annotated Figure below) or a tooth tip (via rib 3) in the cross section of the tooth portion and an outer diameter side of the axial portion (see Figure 2), and a cross section of a hollow portion formed by the support portions adjacent to each other in a rotational direction and an axial side inner surface of the tooth bottom or the tooth tip (see Figure 2 and annotated Figure below), and an axial longitudinal cross section of the screw rotor is a cross section in which the axial portion, the support portion, the axial side of the tooth bottom or the tooth tip, and an axial end portion of the screw rotor are continuously connected to each other as an integral structure (see Paragraphs 10 – 12 of English translation: “This object is achieved according to the invention in a rotor of the .

Aerzener further discloses the screw rotor includes a screw portion, which includes the tooth portion and a groove portion, which have a helical radial outer periphery and end portions on both sides in an axial direction, and a shaft portion disposed at the centers of axial end portions of the screw portion (Paragraph 3 of Aerzener explicitly defines that the “present invention relates to a rotor for a Roots or screw compressor”, with a screw compressor having all the above structure, including tooth portions, groove portions, shaft portions and end portions – however, even if an explicit designation of a screw compressor were insufficient, the roots compressor depicted in Figures 1 – 3 clearly has a helical contour to the teeth 2 which one of ordinary skill in the art could describe as belonging to a screw compressor, under broadest reasonable interpretation, . 


    PNG
    media_image1.png
    658
    921
    media_image1.png
    Greyscale


With regards to Claim 2:

Aerzener discloses an axial thickness of the tooth portion is uniform (see Figure 2, depicting thickness of teeth 2).

With regards to Claim 3:

a radial distance from an axial side inner portion of the hollow portion to an axis of the screw rotor is equal to a radial distance from an axial side bottom portion of another hollow portion to the axis (see Figure 2, the hollow portions are identical in the cross section, meaning the distance from an axial side inner portion of the hollow portion to the shaft is the same for all hollow portions).

With regards to Claims 4 and 11:

Aerzener discloses the screw rotor includes at least one male rotor and one female rotor which mesh with each other (Paragraph 3 states that the disclosed rotor is for a screw compressor, which by definition uses a male and female rotor).

With regards to Claims 5 and 12:

Aerzener discloses the screw rotor includes at least one set of a male rotor and a female rotor which mesh with each other (Paragraph 3 states that the disclosed rotor is for a screw compressor, which by definition uses a male and female rotor).

With regards to Claims 6 and 13:

of the support portions of one of the at least one male rotor and one female rotor, the support portion of one rotor is connected to the axial side inner surface of the tooth tip, and the support portion of another of the at least one male rotor and female rotor is connected to the axial side inner surface of the tooth bottom (note that since Aerzener discloses connection to a tooth bottom via the labeled portion in the annotated Figure shown in the rejection of Claim 1, and to the tooth tip via the ribs 3 for each rotor, then both the male and female rotors would have tooth tip and tooth bottom connections, thereby meeting the claim requirements – i.e. there is no requirement that the one rotor only have the support portion connected to the tooth tip and the other rotor only have the support portion connected to the tooth bottom).

With regards to Claims 9 and 16:

Aerzener discloses the support portion, the axial side of the tooth bottom or the tooth tip, and the axial end portion of the screw rotor are formed as an integral structure by a three-dimensional fabrication method (see Paragraphs 10, 11, all parts formed by integral casting – with casting qualifying as a “three-dimensional fabrication method” under broadest reasonable interpretation). Note also that this qualifies as product-by-process language. As per MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 7 – 9, 14 – 16, and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aerzener (DE 20023087 U1) in view of Collins et al. (hereafter “Collins” – US 2017/0058901).

With regards to Claims 7 and 14:

Aerzener does not explicitly disclose the axial end portion includes a through-portion communicating with an outside, and the hollow portion includes a communication portion communicating with the through-portion. Collins (Figures 1 – 3) teaches a screw compressor including a rotor (30) comprising an axial end portion (42, 46) that includes a through-portion (44, 48) communicating with an outside (as seen in Figure 1, communicating with cooling system 15), and a hollow portion (cooling cavity 80) includes a communication portion (manifold 60, runner 61, conduits 62) communicating with the through-portion. Collins uses said axial end portion and through-portion connection to form a cooling system. As taught by Collins, “compressor equipment can suffer from fatigue or performance degradation where temperatures are uncontrolled” (Paragraph 2) and that “by virtue of unique cooling strategies and rotor construction the present disclosure is expected to be advantageous respecting system reliability and operation, as well as hardware robustness and efficiency in compressing gasses such as air, natural gas, or other” (Paragraph 10). Given these teachings, it would have been obvious to modify the system of Aerzener by including an axial end portion through-portion, connecting an outside cooling fluid to the hollow 

With regards to Claims 8 and 15:

The Aerzener modification of Claims 7 and 14 teaches the through-portion penetrates through the shaft portion in the axial direction, the shaft portion extending from the axial end portion in the axial direction (as shown in Figure 2 of Collins, thru through portions (44, 48) are located in a shaft portion extending an the axial direction (see also Paragraph 12 of Collins: “Each of first and second axial ends 42 and 46 may include a cylindrical shaft end having a cylindrical outer surface 50 and 52”).

With regards to Claim 17:

Aerzener discloses a fluid machine main body comprising: a screw rotor (Figures 1 – 4) that is hollow and has a helical tooth (teeth 2, see Paragraph 3: “screw compressor”) on an outer periphery, the helical tooth extending by a predetermined length in an axial direction (see axial cross-section in Figure 3), and a casing of the screw rotor (inherent in the system, a screw compressor, as taught in Paragraph 3, cannot function with some component that qualifies as a casing/housing to confine the fluid during compression), a drive source (inherent in the system, a compressor needs some kind of energy input to work), wherein a radial cross section of the screw rotor (Figure 2) includes a cross section of a tooth portion (tooth 2), a cross section of an axial portion (shaft 1), a cross section of a support portion (see annotated Figure in rejection of Claim 1) connected to an axial side of a tooth bottom or a tooth tip in the cross section of the tooth portion and an outer diameter side of the axial portion (see Figure 2), and a cross section of a hollow portion formed by the support portions adjacent to each other in a rotational direction and an axial side inner surface of the tooth bottom or the tooth tip (see Figure 2 and annotated Figure in rejection of Claim 1), and an axial longitudinal cross section of the screw rotor is a cross section in which the axial portion, the support portion, the axial side of the tooth bottom or the tooth tip, and an axial end portion of the screw rotor are continuously connected to each other as an integral structure (see Paragraphs 10 – 12 of English translation: “This object is achieved according to the invention in a rotor of the type described above in that the shaft is made continuously and in one piece with the vanes as a cast part and the vane wall is reinforced with ribs arranged on its inside and integrally connected to the wall. The invention is based on the idea of using a continuous shaft with integrally cast, rib-reinforced wings to create a system that can withstand high static loads and can be produced relatively easily and inexpensively. The simple and inexpensive producibility results essentially from the fact that the one-piece design means that the mechanical processing required for rotors of the so-called "built form" in the area of the joints between the shaft and the vanes and the assembly effort for .

Aerzener further discloses the screw rotor includes a screw portion, which includes the tooth portion and a groove portion, which have a helical radial outer periphery and end portions on both sides in an axial direction, and a shaft portion disposed at the centers of axial end portions of the screw portion (Paragraph 3 of Aerzener explicitly defines that the “present invention relates to a rotor for a Roots or screw compressor”, with a screw compressor having all the above structure, including tooth portions, groove portions, shaft portions and end portions – however, even if an explicit designation of a screw compressor were insufficient, the roots compressor depicted in Figures 1 – 3 clearly has a helical contour to the teeth 2 which one of ordinary skill in the art could describe as belonging to a screw compressor, under broadest reasonable interpretation, thereby yielding a tooth portion 2, a groove portion in between the teeth portion, a shaft portion 1, and end portions as shown in Figure 3). 

Aerzener does not explicitly disclose a pipeline that supplies a cooling medium to the screw rotor, a pump that pressure-feeds the cooling medium to the pipeline, the axial end portion includes a through-portion communicating with an outside, and the hollow portion includes a communication portion communicating with the through-portion, and [the] cooling medium flowing through the pipeline flows through an inside of the screw rotor. Collins (Figures 1 – 3) teaches a screw axial end portion (42, 46) that includes a through-portion (44, 48) communicating with an outside (as seen in Figure 1, communicating with cooling system 15), and a hollow portion (cooling cavity 80) includes a communication portion (manifold 60, runner 61, conduits 62) communicating with the through-portion. Collins uses said axial end portion and through-portion connection to form a cooling system. The cooling system further comprises a pipeline (coolant loop 16) that supplies a cooling medium (“coolant”, Paragraph 13) to the screw rotor, and a pump (coolant pump 18) that pressure-feeds the cooling medium to the pipeline. As taught by Collins, “compressor equipment can suffer from fatigue or performance degradation where temperatures are uncontrolled” (Paragraph 2) and that “by virtue of unique cooling strategies and rotor construction the present disclosure is expected to be advantageous respecting system reliability and operation, as well as hardware robustness and efficiency in compressing gasses such as air, natural gas, or other” (Paragraph 10). Given these teachings, it would have been obvious to modify the system of Aerzener by adding a cooling system that includes a pipeline, coolant pump, and including an axial end portion through-portion, connecting an outside cooling fluid to the hollow portion of the rotor, thereby improving cooling and yielding the predictable benefits described by Collins above. 

With regards to Claim 18:

the through-portion penetrates through a shaft portion in the axial direction, the shaft portion extending from the axial end portion in the axial direction (as shown in Figure 2 of Collins, thru through portions (44, 48) are located in a shaft portion extending an the axial direction (see also Paragraph 12 of Collins: “Each of first and second axial ends 42 and 46 may include a cylindrical shaft end having a cylindrical outer surface 50 and 52”).

With regards to Claim 19:

The Aerzener modification of Claim 17 teaches the support portion, the axial side of the tooth bottom or the tooth tip, and the axial end portion of the screw rotor are formed as an integral structure by a three-dimensional fabrication method (see Paragraphs 10, 11, all parts formed by integral casting – with casting qualifying as a “three-dimensional fabrication method” under broadest reasonable interpretation). Note also that this qualifies as product-by-process language. As per MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."



Alternately, were one to take a more narrow interpretation of “three-dimensional fabrication method”, Collins teaches that the screw rotor (30) “can be formed by material deposition as in a 3D printing process. Those skilled in the art will be familiar with uniform material composition in one-piece components that is commonly produced by 3D printing” (Paragraph 14). Three-dimensional printing does not require the complex mold forms of casting, and one of ordinary skill in the art would have found it obvious to modify the system of Aerzener by manufacturing the system using 3D printing in order to avoid the capital investments required from a casting process while still maintaining the integral one-piece concept behind the Aerzener design. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, January 4, 2022